NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY MOORE,
Plcu`ntiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5144
Appea1 from the United States Court of Federal
C1ai1ns in case no. 10-CV-065, Judge Mary El1en C0ster
Wi11iams.
ON MOTION
ORDER
The United States moves for a 14-day extension of
time, until September 7, 2010, within which to file its
response to the motion for a remand
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted

MOORE V. US
2
FoR THE CoURT
 2 7  lsi Jan Horba1y
Date Jan Horba1y
cc: Anth0ny Moore
Jeffrey A. Regner, Esq.
C1erk
521 "-Sise2zf§ti%ssr°“
AUG 2 7 2919
JAN HORBAL¥
CLERK